
	
		I
		111th CONGRESS
		2d Session
		H. R. 5459
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2010
			Mrs. Capps (for
			 herself and Mr. Weiner) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To increase the limits on liability under the Outer
		  Continental Shelf Lands Act.
	
	
		1.Short titleThis Act may be cited as the
			 Outer Continental Shelf Lands Act
			 Amendments Act of 2010.
		2.Remedies and
			 penalties under the Outer Continental Shelf Lands Act
			(a)Civil
			 penaltiesSection 24(b) of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1350(b)) is amended—
				(1)in the first sentence of paragraph (1), by
			 striking $20,000 and inserting $75,000;
			 and
				(2)in paragraph (2),
			 by striking may be assessed and inserting of not more
			 than $150,000 for each day of the continuance of the failure shall be
			 assessed.
				(b)Criminal
			 penaltiesThe first sentence of section 24(c) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1350(c)) is amended by striking
			 $100,000 and inserting $10,000,000.
			(c)Effective
			 dateThe amendments made by subsection (a) take effect on April
			 15, 2010.
			
